Citation Nr: 0011153	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities claimed to be due to or aggravated by medical or 
surgical treatment provided by the Department of Veterans 
Affairs.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1970 to March 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).   In a decision of July 1998, the RO confirmed a 
previously assigned 30 percent rating for post-traumatic 
stress disorder.  In a decision of June 1999, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right wrist disorder.  In a decision of August 1999, the RO 
increased the rating for post-traumatic stress disorder to 50 
percent.  The Board has found that additional development of 
evidence is required with respect to the claim for an 
increased rating for post-traumatic stress disorder.  
Accordingly, that issue is the subject of a remand order 
located at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that he has disability of the right wrist which 
resulted from or was aggravated by medical or surgical 
treatment provided by the VA.

2.  The veteran has not provided competent evidence that the 
proximate cause of the claimed additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of any such additional disability was an 
event which was not reasonably foreseeable.


CONCLUSION OF LAW

The claim for compensation under 38 U.S.C.A. § 1151 for 
disability claimed to be due to or aggravated by medical 
treatment provided by the VA is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Under 38 U.S.C.A. § 5107(a), all 
claimants seeking compensation, including those seeking 
compensation under section 1151, have the initial burden of 
showing that their claim is well grounded.  Jimison v. West, 
13 Vet. App. 75 (1999).  For a claim to be well grounded 
under the pre-amendment version of 38 U.S.C.A. § 1151, the 
appellant must provide:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Because the veteran's claim was filed in August 1998, the 
version of § 1151 that is applicable to this case is the 
amended version that that is applicable only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1999).  In determining 
whether such additional disability resulted from VA medical 
or surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such 
treatment, and not merely coincidental therewith.  The mere 
fact that aggravation occurred will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from the medical or surgical treatment.  See 
38 C.F.R. § 3.358(c) (1999).  

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for disability claimed to be due to 
medical treatment provided by the VA.  He asserts that he had 
surgery for a malunion of a fracture of the right wrist and 
had to have the wrist fused.  He also states that he later 
injured his right thumb and had to have further surgery.  He 
reports that, at that time, the doctor discovered that most 
of the tendon for the thumb had been damaged during the 
previous surgery by the VA and was not savable.  Based on its 
review of the relevant evidence in this matter, and for the 
following reasons and bases, however, it is the decision of 
the Board that the claim for compensation under 38 U.S.C.A. 
§ 1151 for disability alleged to be due to or aggravated by 
medical treatment provided by the VA is not well-grounded.

The evidence which has been presented includes a VA 
outpatient medical treatment record dated in July 1997 which 
shows that the veteran sustained an injury to his right wrist 
two years earlier.  He had pain for more than one year.  X-
rays reportedly showed right scaphoid non-union with 
degenerative changes.  

A VA hospital summary dated in August 1997 which that the 
veteran had a history of a scaphoid fracture that had a 
malunion.  During the hospitalization, he underwent surgery 
for excision of the right scaphoid with mid metacarpal 
arthrodesis and iliac crest bone graft.  A VA record dated in 
September 1997 shows that the veteran was status post corner 
fusion of the right wrist.  The veteran complained of cast 
tightness.  The cast was removed.  An orthopedic clinic 
record dated in October 1997 shows that a pin was removed in 
the clinic after it was noted to be "backing out."  A VA 
operation report dated in November 1997 shows that the 
veteran underwent surgery for removal of K-wires from the 
right wrist.  

A VA outpatient medical treatment record dated in January 
1998 shows that the veteran complained of having swelling of 
the right hand when awakening which decreased somewhat 
throughout the day.  He also complained of having a sensation 
of numbness on the dorsal aspect of the right hand and over 
the first three digits.  He also said that he had pain over 
the styloid process.  He reported that he had been cleared by 
physical therapy, and told that he was doing above and beyond 
their expectations.   On examination, there were well-healed 
scars.  There were no signs of infection.  There was no point 
tenderness of swelling.  There was a radial nerve defect with 
sensory decreased mildly.   

A private medical treatment record dated in February 1998 
shows that the veteran complained of having weakness in his 
right thumb.  He stated that he was cutting vinyl previous 
week, and also had a previous 4 corner fusion.  He was 
thought to have a partial tendon rupture and a splint was 
applied.  

A history and physical dated in April 1998 from the Doctors 
Hospital shows that the veteran reported that he had weakness 
and an inability to extend the DIP of his right hand.  He 
stated, presumably referring to the February 1998 injury, 
that he was cutting vinyl at work and putting pressure on his 
hand after returning to work following a wrist fusion when he 
felt a pop in his wrist.  He was subsequently treated by a 
worker's compensation doctor for a DIP injury.  He reportedly 
had an extensor longus disruption.  He failed to progress 
with conservative therapy and elected to undergo operative 
intervention.  An operative report also dated in April 1998 
shows that during surgery it was noted that the extensor 
pollicis longus was markedly retracted.  It was fibrotic with 
no evidence of healthy tendon all the way back to the 
myotendinous junction.  As a result, the surgeon was unable 
to do an end to end repair.  Therefore, he used the extensor 
carpi radialis and performed a tenodesis of the extensor 
pollicis longus and extensor carpi radialis.  

In reviewing the medical evidence pertaining to the veteran's 
right wrist disability, the Board notes that there is no 
medical opinion regarding the issue on appeal.  Although the 
veteran has offered his own opinion that his right wrist 
disability had been aggravated by the surgery which was 
performed by the VA, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  

The Board has noted that the veteran reported in a written 
statement that his doctor told him that his tendon was 
damaged by the VA surgery, however, that statement by the 
veteran is not sufficient to render the claim well grounded.  
The Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient to render a 
claim well-grounded because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  As the record 
currently stands, the veteran has not submitted a competent 
medical statement supportive of his assertions.

In summary, the veteran has not presented any competent 
evidence showing that he has disability which resulted from 
or was aggravated by medical treatment provided by the VA.  
Moreover, the veteran has not provided competent evidence 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any such additional disability 
was an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for compensation 
under 38 U.S.C.A. § 1151 for disabilities claimed to be due 
to medical treatment provided by the VA is well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right wrist 
disability claimed to be due to or aggravated by medical 
treatment provided by the VA is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating for post-traumatic stress disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  In 
this regard, the Board notes that in a written statement 
dated in December 1999, the veteran said that he had been 
told by a vocational rehabilitation counselor that he may 
never be employable or trainable due to his post-traumatic 
stress disorder.  Significantly, however, information 
concerning that vocational rehabilitation assessment is not 
of record.  Accordingly, to ensure that the VA has met its 
duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran to 
obtain information concerning the 
location and date of the vocational 
rehabilitation assessment referred to by 
him in an October 1999, VA Form 21-4138.  
The RO should then attempt to obtain 
information concerning that assessment 
including any associated testing and 
reports.  If the assessment was by VA, 
the RO should obtain any available 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 



